DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strom (US Pat. No. 6,240,920), hereinafter Strom.
Regarding claim 15, Strom teaches a method for triggering inhalation during spontaneous or assisted ventilation of a patient on a mechanical ventilator (Abstract, Col. 5: lines 4-15), comprising:
monitoring, during an exhalation phase, a flow or pressure signal of a patient receiving ventilation on a mechanical ventilator (Col. 4: lines 50-55, monitors flow during exhalation);
tracking a distortion indicator in the flow or pressure signal (Col. 3: lines 10-14, Col. 4: lines 62-65, Fig. 4: 22);
dynamically updating the distortion indicator during the exhalation phase (Col. 3: lines 5-13, Col. 5: lines 10-15);
detecting an occurrence of a distortion from the distortion indicator before the flow or pressure signal has crossed a trigger baseline (Col. 5: lines 5-9, triggers assistance before patient has generated the usual negative pressure or change in flow); and 
triggering an inhalation by the mechanical ventilator as a result of the detected occurrence of the distortion. (Col. 5: lines 5-16)

Regarding claim 16, Strom teaches the method of claim 15, and Strom further teaches displaying the distortion indicator on a display screen of the mechanical ventilator. (Col. 2: lines 54-60)

Regarding claim 17, Strom teaches the method of claim 15, and Strom further teaches wherein the distortion indicator comprises a deviation of a residual value of the flow or pressure signal from a residual base. (Col. 4: line 66- Col. 5: line 8, analysis is made based on comparisons with previous respiratory cycles)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Strom (US Pat. NO. 6,240,920), hereinafter Strom in view of Mulqueeny et al (US Pat. No. 8,603,006), hereinafter Mulqueeny.
Regarding claim 1, Strom teaches a method for triggering inhalation during spontaneous or assisted ventilation of a patient on a mechanical ventilator (Abstract, col. 5: lines 4-15), comprising:
monitoring, during an exhalation phase a physiologic parameter of a patient receiving ventilation on a mechanical ventilator (Col. 4: lines 50-55, monitors flow during exhalation);
tracking a distortion indicator in the physiological parameter signal (Col. 4: lines 62-65, fluctuations in the curve), wherein the distortion indicator indicates an occurrence of a distortion in the physiological parameter signal, (Col. 4: lines 62-65, Fig. 4:22);
based on the occurrence of the distortion, detecting a patient inhalation effort (Col. 4: lines 55-60); and 
triggering an inhalation by the mechanical ventilator in response to the detected patient inhalation effort (Col. 5: lines 10-15, Col. 6: lines 3-5). 
Strom does not teach based on the occurrence of the distortion, applying a sensitivity check to the distortion indicator; and detecting a patient inhalation effort in response to the sensitivity check.
However, Mulqueeny teaches a method and system for detecting ineffective effort of a patient (abstract, Fig. 2), tracking a distortion indicator (Col. 4: lines 50-55, Col. 7: lines 30-37, lines 50-59), based on the occurrence of the distortion, applying a sensitivity check to the distortion indicator; and detecting a patient inhalation effort in response to the sensitivity check (Col. 8: lines 40-45, Col. 9:lines 55-62, the signal is analyzed to determine if swallowing or a cough may have caused the distortion)
It would have been obvious to a person of ordinary skill in the art to have modified Strom to include the sensitivity check of Mulqueeny in order to distinguish the distortion from other physiological phenomena such as swallowing or a cough. (Col. 7: lines 44-46)

Regarding claim 2, Strom in view of Mulqueeny teaches the method of 1, and Mulqueeny further teaches wherein applying the sensitivity check comprises comparing the distortion indicator to a sensitivity threshold. (Col. 8: lines 40-45, Col. 9: lines 43-45, lines 60-63)

Regarding claim 3, Strom in view of Mulqueeny teaches the method of claim 1, and Strom further teaches receiving measurements of a physiologic parameter from one or more sensors coupled to the ventilator, the measurements forming the physiologic parameter signal. (Col. 5: lines 30-40)

Regarding claim 4, Strom in view of Mulqueeny teaches the method of claim 3, wherein the physiologic parameter comprises flow or pressure. (Col. 4: lines 50-53, tracks flow with respect to time)

Regarding claim 5, Strom in view of Mulqueeny teaches the method of claim 3, wherein the one or more sensors are non-invasive. (Fig. 5: flow meter is outside of patient)

Regarding claim 6, Strom in view of Mulqueeny teaches the method of claim 1, and Mulqueeny further teaches, after applying the sensitivity check, setting a flag indicating a presence of the detected patient inhalation effort. (Col. 5: lines 29-31, Col. 11: lines 28-30)


Regarding claim 7, Strom in View of Mulqueeny teaches the method of claim 1, and Strom further teaches further displaying the distortion indicator versus time on a graph with a pressure or flow waveform. (Fig. 4)

Regarding claim 8, Strom in view of Mulqueeny teaches the method of claim 1, and Strom further teaches wherein the distortion indicator comprises a deviation of a residual value of the physiological signal from a residual base. (Col. 4: line 66- Col. 5: line 8, analysis is made based on comparisons with previous respiratory cycles)

Regarding claim 9, Strom in view of Mulqueeny teaches the method of claim 8 and Strom further teaches wherein the residual value and residual base are dynamically updated during exhalation. (Col. 3: lines 10-14, Strom teaches a real-time analysis of the flow curve)

Regarding claim 10, Strom in view of Mulqueeny teaches the method of claim 1, and Mulqueeny further teaches wherein the distortion indicator comprises a deviation of a signal to a noise threshold above a noise threshold. (Col. 8: lines 40-60, test to distinguish from noise)
It would have been obvious to a person of ordinary skill in the art to have modified Strom to have the distortion indicator compare a deviation of a signal to a noise threshold above a noise threshold as taught by Mulqueeny as this is an alternate method of detecting the deviation which would give the predictable result of detecting inhalation effort.

Regarding claim 11, Strom in view of Mulqueeny teaches the method of claim 1 and Mulqueeny wherein the distortion indicator comprises a morphology pattern identified in the physiological parameter signal. (Col. 10: lines 40-67, the signal is analyzed and perturbations of the flow signal relating to patient events are disregarded.)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the method of Strom to include the morphology pattern identified as taught by Mulqueeny in order to identify signal distortions caused by other events such as swallowing, secretions and coughs.

Regarding claim 12, Strom in view of Mulqueeny teaches the method of claim 1, and Mulqueeny wherein the distortion indicator comprises an energy content of the physiological parameter signal. (Col. 10: lines 3-40, looks for rate of change in the flow according to a percentage of a standard deviation, amplitude is used to classify the feature.)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the method of Strom to include wherein the indicator comprises an energy content of the physiological parameter signal in order to differentiate between other physiological events. (Col. 10: lines 39-42)

Regarding claim 13, Strom in view of Mulqueeny teaches the method of claim 1, and Strom further teaches wherein detecting the patient inhalation effort occurs before an exhalation flow or pressure has crossed a trigger baseline
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Strom (US Pat. NO. 6,240,920), hereinafter Strom in view of Mulqueeny et al (US Pat. No. 8,603,006), hereinafter Mulqueeny, and further in view of Masic (US 2016/0287822), hereinafter Masic.
Regarding claim 14, Strom in view of Mulqueeny teaches the method of claim 1, and Strom in view of Mulqueeny further teaches monitoring the physiologic parameter signal during an inhalation phase (Fig. 2, 4, Strom measures pressure and flow continuously);
Strom in view of Mulqueeny does not teach apply a second sensitivity check and detecting exhalation effort in response to the second sensitivity check.
However, Masic teaches a method of detecting respiratory events (Abstract) tracking a signal and comparing to reference signal to find a deviation (paragraph 49) applying a second sensitivity check to the distortion indicator (paragraph 49 looks at a degree of similarity between signal and reference signal);
detecting a patient exhalation effort in response to the second sensitivity check (paragraph 53, end of inhalation is detected); and
cycling the mechanical ventilator to exhalation in response to the detected patient exhalation effort. (Paragraph 53)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Strom in view of Mulqueeny to detect a patient exhalation effort as taught by Masic to provide better synchrony with the ventilator and increase comfort for the patient. (paragraph 6)

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulqueeny in view of Strom. 
Regarding claim 18, Mulqueeny teaches a method for triggering inspiration during spontaneous or assisted ventilation of a patient on a ventilator (Abstract, Fig. 8), comprising:
monitoring, from one or more non-invasive sensors during exhalation, a physiological parameter signal of a patient receiving ventilation from a ventilator (Col. 7; lines 30-32);
determining, by a microprocessor (Col. 6: lines 15-20, 40-45 a processor is used to do the calculations), an energy metric of the physiological parameter signal (Col. 10: lines 1-7, rate of change);
determining, by the microprocessor, that the energy metric exhibits a deviation from a running average of recently received data points of the physiological parameter (Col. 10: lines 10-16);
determining, by the microprocessor that the deviation satisfies a trigger condition (Col. 10: lines 20- 45 compared against checks);
detecting, in response to the satisfied trigger condition, a patient effort to inhale (Col. 11: lines 1-2).
Mulqueeny does not teach triggering inspiration in response to the detection of patient effort.
However, Strom teaches a device for triggering inspiration during spontaneous or assisted ventilation (Abstract, Col. 5: lines 4-15) wherein in response to a satisfied trigger condition relating to a distortion in the signal, triggering inspiration. (Col. 5: lines 20-15, Col. 5: lines 3-5)
It would have been obvious to a person of ordinary skill in the art to have modified Mulqueeny to trigger inhalation when a patient effort is detected as taught by Strom to provide more effective triggering which can result in more rapid recover and weaning. (Col. 2: lines 66-67)

Regarding claim 19, Mulqueeny in view of Strom teaches the method of claim 18, and Mulqueeny teaches wherein the energy metric comprises a residual value of the physiologic parameter signal. (Col. 10: lines 3-10, flow signal is compared to a standard deviation)

Regarding claim 20, Mulqueeny in view of Strom teaches of the method of claim 18, and Mulqueeny further teaches wherein the trigger condition comprises a sensitivity. (Col. 10: lines 20-45 is compared to a threshold to determine if the distortion is due to a patient cough or swallow)


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785